     Case: 1:16-cv-08641 Document #: 40 Filed: 04/09/19 Page 1 of 6 PageID #:94




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 ERVIN JOHNSON,                                     )
                                                    )
                                Plaintiff,          )
                                                    )      No. 16 C 8641
                         v.                         )
                                                    )      Judge Dow, Jr.
 UNITED STATES OF AMERICA,                          )
                                                    )
                                Defendant.          )

        STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE OF
       FEDERAL TORT CLAIMS ACT CLAIMS PURSUANT TO 28 U.S.C. § 2677

       It is hereby stipulated by and between the undersigned plaintiff and the United States of

America, by and through their respective attorneys, as follows:

       1.      The parties do hereby agree to settle and compromise each and every claim of any

kind, whether known or unknown, arising directly or indirectly from the acts or omissions that

gave rise to the above-captioned action under the terms and conditions set forth in this Settlement

Agreement.

       2.      The United States of America agrees to pay plaintiff the sum of $150,000.00, which

sum shall be in full settlement and satisfaction of any and all claims, demands, rights, and causes

of action of whatsoever kind and nature, arising from, and by reason of any and all known and

unknown, foreseen and unforeseen bodily and personal injuries, damage to property and the

consequences thereof, resulting, and to result, from the subject matter of this settlement, including

any claims for wrongful death, for which plaintiff or plaintiff’s guardians, heirs, executors,

administrators, or assigns, and each of them, now have or may hereafter acquire against the United

States of America, its agents, servants, and employees.
     Case: 1:16-cv-08641 Document #: 40 Filed: 04/09/19 Page 2 of 6 PageID #:95




        3.      Plaintiff and plaintiff’s guardians, heirs, executors, administrators, and assigns

hereby agree to accept the sums set forth in this Stipulation of Compromise Settlement in full

settlement, satisfaction, and release of any and all claims, demands, rights, and causes of action of

whatsoever kind and nature, including claims for wrongful death, arising from, and by reason of

any and all known and unknown, foreseen and unforeseen bodily and personal injuries, damage to

property and the consequences thereof which they may have or hereafter acquire against the United

States of America, its agents, servants, or employees on account of the same subject matter that

gave rise to the above-captioned action, including any future claim or lawsuit of any kind or type

whatsoever, whether known or unknown, and whether for compensatory or exemplary damages.

Plaintiff and plaintiff’s guardians, heirs, executors, administrators, and assigns further agree to

reimburse, indemnify, and hold harmless the United States of America, its agents, servants, and

employees from and against any and all such causes of action, claims, liens, rights, or subrogated

or contribution interests incident to or resulting from further litigation or the prosecution of claims

by plaintiff or his guardians, heirs, executors, administrators or assigns against any third party or

against the United States, including claims for wrongful death.

        4.      This Stipulation for Compromise Settlement is not, is in no way intended to be, and

should not be construed as, an admission of liability or fault on the part of the United States, its

agents, servants, or employees, and it is specifically denied that they are liable to the plaintiff. This

settlement is entered into by all parties for the purpose of compromising disputed claims under the

Federal Tort Claims Act and avoiding the expenses and risks of further litigation.




                                                   2
     Case: 1:16-cv-08641 Document #: 40 Filed: 04/09/19 Page 3 of 6 PageID #:96




       5.        The parties also agree to dismissal of this case with prejudice pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(ii), with all of the parties to bear their own costs, fees, and expenses, and that

any attorney’s fees will be paid out of the settlement amount and not in addition thereto.

       6.        It is also understood by and between the parties that pursuant to 28 U.S.C. § 2678,

attorney’s fees for services rendered in connection with this action shall not exceed 25 percent of

the amount of the compromise settlement.

       7.        The persons signing this Stipulation for Compromise Settlement warrant and

represent that they possess full authority to bind the persons on whose behalf they are signing to

the terms of the settlement.

       8.        Payment of the settlement amount will be made by government wire transfer as per

the following:

                 A.     Chase Bank
                 B.     2 North LaSalle St.
                 C.     Chicago, IL 60602
                 E.     Routing Number:
                 F.     Name of Account: Mossing & Navarre, LLC IOLTA Account
                 G.     Account Number:

Plaintiff’s attorney agrees to distribute the settlement proceeds to plaintiff.

       9.        The parties agree that this Stipulation for Compromise Settlement, including all the

terms and conditions of this compromise settlement and any additional agreements relating thereto,

may be made public in their entirety, and the plaintiff expressly consents to such release and

disclosure pursuant to 5 U.S.C. § 552a(b).

       10.       It is contemplated that this Stipulation for Compromise Settlement may be executed

in several counterparts, with a separate signature page for each party. All such counterparts and

signature pages, together, shall be deemed to be one document.

                                                   3
     Case: 1:16-cv-08641 Document #: 40 Filed: 04/09/19 Page 4 of 6 PageID #:97




           11.   This stipulation contains the entire agreement between the parties with respect to

the subject of this litigation and supersedes all prior negotiations and writings regarding this matter.

Any modification of this stipulation may be made only in a writing signed by or on behalf of all

parties.




                                                   4
Case: 1:16-cv-08641 Document #: 40 Filed: 04/09/19 Page 5 of 6 PageID #:98
Case: 1:16-cv-08641 Document #: 40 Filed: 04/09/19 Page 6 of 6 PageID #:99
